UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7379


SHON CONNER WILLIAMS,

                Petitioner - Appellant,

          v.

WARDEN FCI WILLIAMSBURG MED,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:14-cv-00011-MGL)


Submitted:   December 30, 2014            Decided:   January 7, 2015


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shon Conner Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shon Conner Williams, a federal prisoner, appeals the

district     court’s   order       accepting     the      recommendation       of   the

magistrate    judge    and   dismissing        his   28    U.S.C.     § 2241    (2012)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,    we   affirm     for    the    reasons     stated    by   the    district

court.     See Williams v. Warden FCI Williamsburg Med, No. 4:14-

cv-00011-MGL      (D.S.C.    Sept.    5,   2014).         We   dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                           2